Citation Nr: 1042398	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  94-44 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a heart disability, to 
include as secondary to service-connected bilateral varicose 
veins and/or psychiatric disorder.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1965 to June 1966.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  Jurisdiction over the case was subsequently 
transferred to the RO in New York, New York.

The Board denied the instant claim in September 2002, after an 
earlier Board decision was vacated and the claim remanded by the 
United States Court of Appeals for Veterans Claims (Court).  
Another appeal was taken to the Court from the September 2002 
Board decision, and by Order dated in February 2003, the 
September 2002 Board decision was also vacated, and the case was 
remanded to the Board for further specified development.  The 
Court did not retain jurisdiction over this matter.  The Board 
next remanded the appeal to the RO in June 2004 and January 2005.  

This case was most recently before the Board in November 2006 
when it was again denied.  The Veteran thereupon filed an appeal 
with the Court.  In October 2009 the Court issued an Order 
granting a joint motion of the parties and remanded the case to 
the Board for action in compliance with the joint motion.  

The Board also notes that subsequent to the certification of the 
Veteran's appeal, the Board received additional evidence that was 
not initially considered by the RO.  The evidence included a 
statement by the Veteran indicating the existence of outstanding 
records from the Naval Hospital Archives in 1965.  This evidence 
was not accompanied by a written waiver of RO consideration.  
However, on remand the RO may now consider it in making a 
decision.





REMAND

The Board finds that the case must be remanded at this point for 
further development in compliance with the Court's Order.

In the joint motion, the parties agreed that there existed 
pertinent evidence identified but not provided by the Veteran, 
thereby obligating the RO or the Appeals Management Center (AMC) 
in Washington, D.C., to undertake appropriate development to 
obtain such evidence.  In addition, the parties agreed that the 
VA medical opinion obtained in September 2005 did not comply with 
the January 2005 remand instructions.  A remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Accordingly, this case is REMANDED to the RO or the AMC, for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include 
hospitalization records from the Frankfurt 
Hospital in Philadelphia, Pennsylvania in the 
early 1980s, and records from the Naval 
Hospital Archives in 1965.  If it is unable 
to obtain any such evidence, it should so 
inform the Veteran and his representative and 
request them to submit outstanding evidence.

2.  Then, the RO or the AMC should have the 
claims files sent to the same VA examiner who 
conducted the September 2005 VA examination, 
and request that the examiner review the 
entire claims files, including any evidence 
obtained from the Frankfurt Hospital or Naval 
Hospital, and provide an opinion as to 
whether it is at least as likely as not (50 
percent or better probability) that the 
Veteran's heart disability is etiologically 
related to his varicose veins and/or 
psychiatric disorder, to include whether it 
was permanently worsened by the varicose 
veins and/or psychiatric disorder.  . 

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

If the September 2005 examiner is 
unavailable, the claims files should be sent 
to another examiner with appropriate 
expertise who should be requested to provide 
the required information.

Another examination of the Veteran should 
only be performed if deemed necessary by the 
person providing the required information.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the claim for service connection 
in light of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
is not granted to the Veteran's satisfaction, 
the RO or the AMC should furnish to the 
Veteran and his representative a Supplemental 
Statement of the Case and afford them the 
appropriate time period for response before 
the case is returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

